On Motions for Rehearing.
We reiterate that after a careful examination of the statement of facts including the will of Pierson, Sr., we have found no evidence that tends, with any probative force, to show that A. L. Pierson, Jr., in any manner unduly influenced Pierson, Sr., in the making of the will offered for probate or the codicil thereto. There was no evidence upon which it could be reasonably found that A. L. Pierson, Jr., knew that his father contemplated making a will or that he had made one, until it was made, but to the contrary, as stated in our opinion, there was evidence tending strongly to show that he knew nothing of his father's intention to make the will. Contestants, however, in their motions for new trial strenuously insist that we erred in the conclusions above expressed. The trend of our appellate courts is to hold that the tendency to assail last wills of the aged upon the grounds of undue influence and frivolous and inconclusive evidence, chiefly of a speculative character, has grown to such an alarming extent in the late years that it should be checked. To such trend we add our approval. It is no uncommon thing to see testamentary dispositions questioned, and it sometimes happens that they are successfully questioned though testator had been considered a man of strong convictions and purposes and there had never been a suspicion, during his lifetime nor after his death, that the testator was one who could be influenced to do that which he conceived to be wrong or inconsistent with his moral obligations until the contents of his will became known and the expectations of collateral kindred were defeated by its provisions. These kindred frequently think they ought to have been more abundantly provided for in his will, and, because he thought differently, they conclude that some one who was more favorably considered than themselves unduly influenced the making of the will. Because what testator did does not comport with what they believed he should have done, they assume that he must have been unduly influenced to do as he did and upon such assumption they attack his will, though they neither questioned nor doubted his ability to make a will, or to transact his affairs without hindrance by any one, until they discovered that he had made a will with which they were dissatisfied. It is true, we think, that such groundless assaults should cease, and we think it is the plain duty of the courts to give them no encouragement or cognizance.
In re Bartels' Estate (Tex.Civ.App.) 164 S.W. 859, 866, Chief Justice Pleasants, speaking for this court, said: "It is not improbable that, because of the apparent unfairness in the will in the proportion of the estate bequeathed to Mrs. Milam, the jury concluded that they were authorized to do what they conceived to be justice between the parties. However praiseworthy such motive may have been, the law does not authorize a jury to hold a will invalid merely because it does not appear to be a fair and just distribution of the estate of the testator."
Believing the motions for rehearing are without merit, they are overruled.